Title: William Bingham to the American Commissioners, 28 November 1777[–4 December 1777]
From: Bingham, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
St. Pierre M/que Novemr 28th[– December 4] 1777
I have herewith the honor to convey to you Copy of my last Respects. You have doubtless heard of the glorious Success of the Army under General Gates, upon which I sincerely congratulate you and all the Friends of America. Betwixt the Date of the Gazettes which I had the honor to enclose you, and the 15 October, there were four Engagements, by the last of which General Burgoyne lost upwards of 2000 Barrels of Provisions. Finding that his Resources were cut off, that he was surrounded by the American Forces, and that there was no Possibility of a Retreat, he made Proposals to General Gates to lay down his Arms for a Twelvemonth, which not being complied with, he surrendered himself Prisoner of War, with his whole Army amounting to 5527 Men besides the Garrisons at the different Posts, which comprizing the Prisoners before taken will raise the Number to upwards of 10,000.
A Vessel from New London, one from Hampton in Virginia, and another from New Haven, exactly agree in the Accounts of this great Event.
The second adds, that Genl. Howe was making his Retreat towards Wilmington, to embark on board his Transports, and that several Frigates had been sunk or destroyed in endeavouring to raise the Chevaux de Frise in the River Delaware.
What Effect this Important Intelligence may have on the Politics of Europe, is impossible to foretell; I hope at least that the Court of France may be influenced by it, to take a more decisive Part in our Favor; for I observe that the Orders of the Ministry in regard to American Privateers and their Prizes, and the Restrictions on the American Trade have been lately notified to the Chamber of Commerce here, and their Execution exacted under great Pains and Penalties. Nevertheless, from the present Appearance of Affairs, I cannot believe that they will be enforced with any Degree of Rigor. I am inclined to think, that it is only a political Stroke intended to appease the Minds of the English, untill the Nation is fully prepared to assume a higher and more imposing Tone and that the Arrival of the Troops destined for these Islands and the Spanish Galeon in Spain, is the real tho not ostensible Motives for retarding their hostile operations. The first is happily effected, the Troops having arrived here in three different Divisions under the Convoy of several Frigates. By a Vessel which arrived from the Havannah a few Days ago, I am informed that the Galleon was to sail in the Beginning of December and that the Specie was all deposed on board 22 Ships of the Line, this immense Treasure amounting to Fifteen Millions Sterling, being too important an Object to trust at this critical Time, without a formidable Force to defend it.
I have herewith the honor to enclose you the two latest Gazettes in which you will find a just Detail of the Operations of our forces in America. I have the honor to be &c.
Decem 4th Since writing the above, Several Vessels have arrived which have brought Letters that mention the Retreat of General Howe and his Army, and that General Washington was in quiet Possession of Philadelphia.
I sincerely congratulate you on this News. I am as before &c.
Wm Bingham
Copy
 
Notation: W Bingham Nov 28. 1777
